DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
 
Response to Amendment
	The examiner finds that the amended claims and remarks, received on 3/24/2021, are sufficient to overcome the previous rejections of record. 
	The amendments and remarks, filed on 3/24/2021, has been entered.  Applicant’s amendments to the claims have overcome the 112(b) rejection of claims 13-17.

Allowable Subject Matter
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose nor render obvious the control unit as claimed in independent claim 13 and dependent claims 14-17 with particular attention to the limitation: “allocating the first proportion of the plurality of reaction vessel placement units to receive one or more of the plurality of 
The closest prior art of record is to be Kaneko et al (JP 2010181197A; hereinafter “Kaneko”; previously of record), and in further view of Kobayashi et al (US 20140348704 A1; hereinafter “Kobayashi”; previously of record).
Kaneko teaches an automatic analysis device (Kaneko; Abstract; automatic analyzing apparatus) comprising: a sample vessel for holding a sample (Kaneko; para [27]; sample container 9); a reagent vessel for holding a reagent (Kaneko; para [29]; reagent container 2); a plurality of reaction vessels (Kaneko; para [31]; Fig. 1; plurality of reaction containers 5); a sample dispensing mechanism for dispensing the sample to one or more of the plurality of reaction vessels from the sample vessel (Kaneko; para [36]; sample dispensing 20 sucks a sample from the sample container 9…ejects a sample into the reaction container 5); a reagent dispensing mechanism for dispensing the reagent to the plurality of reaction vessels such that each one of the plurality of reaction vessels has formed therein a respective one of a plurality of mixed solutions (Kaneko; para [30]; Fig. 1; the reagent dispensing device 6 sucks the reagent from the reagent container 2…and discharged into the reaction container 5); an analysis unit (Kaneko; para [44]; determination unit 23) that includes a plurality of reaction vessel placement units in a single reaction port (Kaneko; para [31]; Fig. 1; reaction table 4; examiner interprets the reaction table as the single reaction port which holds the plurality of reaction vessels) for placement of the plurality of reaction vessels therein (Kaneko; para [31] ; Fig. 1; plurality of reaction vessels 5 are arranged along the circumferential direction), each of the plurality of reaction vessel placement units being provided with a light source (Kaneko; para [32, 33]; Fig. 1; photometric device 11) for emitting light to each of the plurality of reaction vessels placed therein (Kaneko; para [32, 33]; photometric 
	However, the modification of Kaneko does not specifically teach or suggest the control unit allocating the first proportion of the plurality of reaction vessel placement units to receive one or more of the plurality of reaction vessels…allocating the first proportion of the plurality of reaction vessel placement units for placement of one or more of the plurality of reaction vessels having a mixed solution associated with a predicted reaction time length that satisfies the predetermined time condition based on the determined second proportion.
	The instant claims define over the prior art because the cited prior art does not teach allocating the first proportion of the plurality of reaction vessel placement units to receive one or more of the plurality of reaction vessel or allocating the first proportion of the plurality of reaction vessel placement units for placement of one or more of the plurality of reaction vessels having a mixed solution associated with a predicted reaction time length that satisfies the predetermined time condition based on the determined second proportion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798